237 F.2d 795
UNITED STATES of America, Plaintiff-Appellee,v.Elsie MUMMA, Defendant-Appellant.
No. 11887.
United States Court of Appeals Third Circuit.
Argued Oct. 2, 1956.Decided Oct. 5, 1956.

Andrew Wilson Green, Harrisburg, Pa., for appellant.
Edwin M. Kosik, Asst. U.S. Atty., Scranton, Pa.  (J. Julius Levy, U.S. Atty., Scranton, Pa., J. Stephen Doyle, Jr., Atty., Dept. of Justice Neil Brooks, Atty., U.S. Dept. of Agriculture, Washington, D.C., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for civil penalties under the Agricultural Adjustment Act of 1938, as amended, 7 U.S.C. § 1281 et seq.


2
Appellant's sole contention is that the Act is unconstitutional.  In line with this, she argues that Wickard v. Filburn, 1942, 317 U.S. 111, 63 S. Ct. 82, 87 L. Ed. 122, which upheld the constitutionality of the Act and the cases which followed that decision, including our own Blattner v. United States, 3 Cir., 1955, 223 F.2d 468, were all decided erroneously.  We disagree with that view.


3
The judgment of the district court will be affirmed.